Title: To Thomas Jefferson from John Hill, 4 June 1804
From: Hill, John
To: Jefferson, Thomas


          
            Honoured Sir 
            Philadelphia 4th. May i.e. June 1804
          
          Conscious that every information can be obtain’d from You our cheif Magistrate, the Restorer of our Rights and supporter of our Liberties—
          I take the Liberty therefore humbly to Request of You to make Known to me through any Channel You may think proper, whether William Duane Editor of the Aurora made Use of the following expressions in Your presence or not Viz That the Members of the Saint Patrick society form’d in this City eighteen Months since were all Federalists and consequently inimical to our present happy Government—
          Mr William Duane Junr. has made Application to become a Member of this society and I am apprehensive that the above (false I hope) insinuation made to Us by the Members of the Rising Sun faction may Operate so forcibly upon Our true Democratical Members as to cause his Rejection. his Acceptance or Rejection will take place on the 17th. Inst.—
          Your Acquiescence will be for ever most gratefully Acknowledg’d by the whole of our Members. Wishing You, honor’d Sir long to enjoy an uninterrupted state of good health and those deluded persons who wish a change of Government may See their Error, Repent and place implicit confidence in You 
          I have the honor to subscribe myself Your most Obedient humble Servant
          
            John Hill 
          
        